DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 01/07/2022, wherein: claims 12, 13, 16-22 have been amended, and claim 14 has been canceled. Accordingly, claims 12, 13, 15-12 are pending now. 
Response to Arguments
Applicant’s arguments filed on 01/07/2022, with respect to the prior art rejection(s) and the 112(b) rejections of claims 12, 13, 15-22 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations. 
Applicant’s arguments with respect to claim 14 have been considered but are moot because claim 14 has been canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites:
“determines predicted values of a location and an attitude current estimation of the vehicle at the third position as initial values of the iterative closest point algorithm in accordance with a history of estimated locations and estimated attitudes of the vehicle”: this limitation is indefinite because the limitation states that the predicted values are determined as initial values of the ICP in accordance with the history of locations and attitudes. However, it is unclear if the determination of the predicted values is the ones that is based on the history of estimated locations and attitudes, or of the determination that the predicted values are initial values of the ICP is what is based on the history of estimated locations and attitudes, or both processes (For examination purposes, this limitation is interpreted in view of independent claims 21 and 22: “determining predicted values of a location and an attitude of the vehicle at the third position in accordance with a history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device”);
“performs the matching of the scan data by using the predicted values as the initial values at a start of the matching of the scan data”: the claim has already recited that the predicted values are determined to be initial values of the ICP algorithm; this limitation recites that the predicted values are used as initial values at a start of the matching of the scan data; however, the claim does not recite or specify that the ICP algorithm is executed at “a start” of the matching process. That is, it is unclear if this limitation recited herein, is reinforcing the fact that the predicted values are initial values of the ICP algorithm (assuming the ICP algorithm takes place at the start of the matching process), or if it is introducing a new step of the predicted values being initial values for the start of the matching process regardless if the start includes the ICP algorithm or not. Therefore, the metes and bounds of the claim are indefinite;
“using an iterative closest point algorithm to estimate a location and an attitude of the vehicle at the third position” and then recites “obtaining an estimated location and an estimated attitude of the vehicle at the third position”: it is unclear if the estimated location and attitude of the third location obtained in the latter limitation is the same as or different from the location and attitude to be estimated using the ICP algorithm as recited in the former limitation.;
Claims 13, 15-20 are dependent on claim 12, include all of its limitations and do not cure its deficiencies, rendering it rejected under the same rationale.
Claim 13 recites: “the estimated locations and the estimated attitudes of the vehicle in the second position”. There is insufficient antecedent basis for the estimated locations and attitudes of the vehicle at the second position in the claim, nor in the claim from which it depends, rendering the claim scope indefinite. 
Claim 18 recites: “the rate of change in the estimated location and the estimated attitude”. There is insufficient antecedent basis for the rate of change in the estimated locations and attitudes of the vehicle in the claim, nor in the claim from which it depends, rendering the claim scope indefinite. Furthermore, it is unclear if the estimated location and estimated attitude recited herein refers to the estimated location and orientation obtained in the independent claim and/or if it belongs to the history of estimated locations and estimated attitudes (also recited in the independent claim).
Claim 19 recites: “the location estimation device predicts the location and the attitude of the vehicle at the third position”. The independent claim from which claim 19 depends (i.e. claim 12) recites a limitation for “estimating a location and an attitude at the third position”, and “obtaining an estimated location and an estimated attitude at the third location”. Therefore, it is unclear if the location and attitude “predicted” herein are referring to the same processes recited in the independent claim, or introducing a separate prediction process for the location and attitude of the vehicle. 
Claim 20 recites: 
“estimated locations and estimated attitudes of the vehicle that are obtained at three or more different points in time”: this limitation is indefinite because it is unclear how the estimated locations and estimated attitudes of the vehicle become obtained at three or more different points in time and are included in the history; this claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the element; See MPEP § 2172.01; the omitted element is obtaining estimated locations and attitudes of the vehicle at three or more different points in time and include them in the history;
“to predict the location and attitude of the vehicle”: claim 12 from which this claim depends recites “estimating” and “obtaining” a location and attitude; therefore, it is unclear if the predicted location and attitude herein are the same as or different from the estimated and/or location and attitude.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 18, 20- 22 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (US2017010100A1; “TAKEUCHI”) in view of Barfoot et al. (US-20070027612-A1; “Barfoot”) and GE (CN-107276920-A; Examiner relied on English translation attached herein).
Regarding claims 12, 21, and 22, TAKEUCHI discloses a vehicle which travels from a first position to a third position ([0070]-[0075]: “the self-position and posture estimation section 250 calculates a current predicted self-position and posture from information on a previous position and posture of the mobile robot 200”; i.e. current position = third position; previous position = first position) comprising: 
an external sensor to scan an environment so as to periodically output scan data ([0070]; Fig. 2: external sensor 230; [0073]); 
a storage to store an environmental map (Fig. 2: map information recording section 280; [0070]; [0083]); and 
a location estimation device configured to read the environmental map from the storage and to match the scan data against the environmental map by using an iterative closest point algorithm to estimate a location and an attitude of the vehicle at the third position (Fig. 2: the self-position and posture estimation section 250; [0070]; [0075]-[0076]), 
wherein the location estimation device determines predicted values of a location and an attitude of the vehicle at the third position in accordance with a history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device, and performs the matching of the scan data by using the predicted values, thereby obtaining an estimated location and an estimated attitude of the vehicle at the third position ([0070]; [0075]: “the self-position and posture estimation section 250 calculates a current predicted self-position and posture from information on a previous position and posture of the mobile robot 200 recorded in the map information recording section 280, using information on the amount of movement obtained by the internal sensor 220”, “The self-position and posture estimation section 250 receives likelihood information from the likelihood calculation section 260. The self-position and posture estimation section 250 calculates a deviation in self position and posture on the basis of the likelihood information and the information of the predicted self-position and posture and estimates a current self-position and posture of the mobile robot 200”; [0076]; “Self-Position and Posture Estimation Section” to estimate location and posture and “Likelihood Calculation Section” to provide likelihood information and allow the self-position and posture estimation section to do the matching).
However, Takeuchi does not explicitly state that the vehicle travels from a first position through a second position to the third position and determining predicted values of a location and an attitude of the vehicle at the third position as initial values of the iterative closest point algorithm in accordance with a history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position, and using the predicted values as the initial values at a start of the matching of the scan data, thereby obtaining an estimated location and an estimated attitude of the vehicle at the third position.
On the other hand, GE teaches:
the vehicle travels from the first position through a second position to the third position (Page 3 Lines 148-171: “the position information is acquired every 1 s, then the first position obtained in the first step is the second position, the second position obtained in the second step is the third position, and the third position obtained in the third step is the third position. It should be noted that if the The third position, then the third position is the current location of the vehicle, the second position is the location of the vehicle at the last moment”); and
determining predicted values of a location and an attitude of the vehicle at the third position in accordance with a history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position (Page 4, Lines 204-208: “the first position is obtained in the first second, the second position is obtained in the second, Second to get the third position. It should be noted that the frequency value can be set according to actual needs. Next, the processor 2 receives the location information and stores it in the memory 5, and at the same time, the processor 2 parses the location information and compares the third location (ie, the current vehicle location) with the second location (ie, 1s ago)”). 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TAKEUCHI reference with features from the GE reference, to have the vehicle pass through a second position from the first position to the third position and determine the third position based on history of estimated locations and attitudes. Doing so would provide a more accurate positioning estimation. 
Furthermore, Barfoot teaches determining predicted values of a location and an attitude of the vehicle at the third position as initial values of the iterative closest point algorithm and using the predicted values as the initial values at a start of the matching of the scan data, thereby obtaining an estimated location and an estimated attitude of the vehicle at the third position ([0096]: “the employed technique is an iterative closest point (ICP) algorithm, which estimates the aforementioned translation and rotation by using the position and orientation estimate based on odometric sensors as an initial guess, associating points in the previous rangefinder scan with those closest to them in the previous scan (in time), and computing an improved position and orientation estimate by using a mean-square cost function”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TAKEUCHI reference with features from the Barfoot reference, to determine/use predicted values of a location and an attitude of the vehicle at the third position as initial values of the iterative closest point algorithm. Doing so would provide a more accurate positioning estimation.
Regarding claim 15, TAKEUCHI discloses the vehicle further comprising one of an omnidirectional wheel, a two-legged walking device, and a multi-legged walking device (Fig. 2: mobile robot 200).
Regarding claim 18, although TAKEUCHI discloses determining a rate of change in the estimated location and estimated attitude in accordance with the history of estimated locations and estimated attitudes of the vehicle ([0075];[0076]), it does not explicitly state the location estimation device selects, the estimated location or the estimated attitude included in the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position.
On the other hand, GE teaches in the location estimation device selects, the estimated location or the estimated attitude included in the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position (Page 4, Lines 205-210).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TAKEUCHI reference with features from the GE reference, to select the estimated location or attitude. included in the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position. Doing so would provide more accurate estimate of the location and orientation of the vehicle. 
Regarding claim 20, while TAKEUCHI discloses the location estimation device selects estimated locations and estimated attitudes of the vehicle included in the history so as to predict the location and the attitude of the vehicle at the third position so as to predict the location and attitude of the vehicle at the third position ([0070]; [0075]); it does not explicitly state the estimated locations and estimated attitudes of the vehicle that are obtained at three or more different points in time included in the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position.
On the other hand, GE teaches that the estimated locations and attitudes are obtained at three or more different points in time included in the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position (Page 43, Lines 152-165).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TAKEUCHI reference with features from the GE reference, to select the estimated locations and attitudes are obtained at three or more different points in time. Doing so would provide more accurate estimate of the location and orientation of the vehicle. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI, Barfoot, and GE in further view of HIDA et al. (JP2017097537; “HIDA”; examiner relied on English translation attached with this OA)
Regarding claim 16, TAKEUCHI does not explicitly state a display to present, using at least one of an image and a sound, at least one of the estimated location and the estimated attitude of the vehicle at the third position. 
On the other hand, HIDA teaches state a display to present, using at least one of an image and a sound, at least one of the estimated location and the estimated attitude of the vehicle at the third position ([0038]; [0039]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TAKEUCHI reference with features from the HIDA reference, to include a display to present the location and/or attitude of the vehicle. Doing so would better guide and inform the user of the estimated entities.
Regarding claim 17, TAKEUCHI does not explicitly state a navigation device to guide a user through a path in accordance with a destination and the estimated location and the estimated attitude of the vehicle at the third position.
On the other hand, HIDA teaches a navigation device to guide a user through a path in accordance with a destination and the estimated location and the estimated attitude of the vehicle at the third position ([0038]; [0039]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TAKEUCHI reference with features from the HIDA reference, to include a navigation device. Doing so would provide better guidance to the user in accordance with the estimated location and attitude. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI, Barfoot, and GE in further view of KOMIYAMA (JP2009276823; examiner relied on English translation attached with this OA)
Regarding claim 19, while TAKEUCHI discloses the location estimation device predicts the location and attitude of the vehicle in accordance with the history ([0075]); it does not explicitly state when the vehicle moves according to an instruction from an operation management device, the location estimation device predicts the location and the attitude of the vehicle at the third position in accordance with details of the instruction and the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position.
On the other hand, Komiyama teaches when the vehicle moves according to an instruction from an operation management device, the location estimation device predicts the location and attitude of the vehicle in accordance with details of the instruction ([0040]: instruction, “identification mark").
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TAKEUCHI reference with features from the KOMIYAMA reference, to predict the location and attitude of the vehicle in accordance with details of the instruction of the user and the history. Doing so would provide more accurate estimate of the location and orientation of the vehicle. 
Furthermore, GE teaches predicting the location and the attitude of the vehicle at the third position in accordance with the history of estimated locations and estimated attitudes of the vehicle obtained by the location estimation device while the vehicle travels from the first position to the second position (Page 4, Lines 204-208).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the TAKEUCHI reference with features from the GE reference, to have the vehicle pass through a second position from the first position to the third position and determine the third position based on history of estimated locations and attitudes. Doing so would provide a more accurate positioning estimation.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        /RAMI KHATIB/Primary Examiner, Art Unit 3669